Citation Nr: 0607294	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-25 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected sacroiliitis.  


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had periods of active duty for training that 
included from March 1982 to July 1982, with inactive duty 
training in February 1982, and from August 1982 to September 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Denver, Colorado, Regional Office 
(RO).  In December 2001, the Board granted service connection 
for "a low back disorder, variously diagnosed as 
sacroiliitis and ankylosing spondylitis."  In May 2002, the 
RO assigned a 20 percent evaluation for sacroiliitis.  The 
veteran appealed the issue of entitlement to an initial 
rating in excess of 20 percent for service-connected 
sacroiliitis.  


FINDINGS OF FACT

1.  Prior to February 24, 2005, the veteran's sacroiliitis 
was productive of complaints of pain with evidence of 
sacroiliac joint disease, 90 degrees of flexion, with no more 
than moderate limitation of motion, and not: listing of whole 
spine to opposite side, positive Goldthwait's sign, loss of 
lateral motion with osteo-arthritic changes, or some of the 
above with abnormal mobility on forced motion; nor 
intervertebral disc syndrome (IDS) productive of severe, 
recurring attacks, nor IDS with intermittent relief 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
nor favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.

2.  From February 24, 2005, forward, the veteran's 
sacroiliitis is productive of day-to-day range of motion of 
the lumbosacral spine of 0-50 degrees, with an additional 
loss of 40 degrees of flexion due to painful motion, and 
impaired endurance; and not: listing of whole spine to 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion; nor intervertebral 
disc syndrome (IDS) productive of severe, recurring attacks, 
nor IDS with intermittent relief incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, nor unfavorable 
ankylosis.


CONCLUSIONS OF LAW

1.  Prior to February 24, 2005, the criteria for a rating in 
excess of 20 percent for sacroiliitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect September 26, 2003).

2.  From February 24, 2005, forward, the criteria for a 
rating of 40 percent, and not higher, for sacroiliitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (as in effect prior to September 
23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (as in effect September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial rating in excess of 20 percent 
for 
service-connected sacroiliitis

The veteran asserts that she is entitled to an initial rating 
in excess of 20 percent for service-connected sacroiliitis.  
The Board notes that the claims file contains a number of 
documents associated with the veteran's retirement in 
September 1997.  In July 2005, the RO denied a claim for a 
total disability compensation rating based on individual 
unemployability.  

The veteran's service medical reports include a Medical 
Evaluation Board report, and a Physical Evaluation Board 
report, both dated between 1991 and 1992, which indicate that 
the veteran was physically unfit due to low back pain and 
ankylosing spondylitis, EPTS (existed prior to service).  See 
38 C.F.R. § 4.1.

In December 2001, the Board granted service connection for 
"a low back disorder, variously diagnosed as sacroiliitis 
and ankylosing spondylitis."  In May 2002, the RO assigned a 
20 percent evaluation for sacroiliitis.  The veteran appealed 
the issue of entitlement to an initial rating in excess of 20 
percent for service-connected sacroiliitis.  The RO assigned 
an effective date for service connection, and the 20 percent 
rating, of October 7, 1992.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The RO has evaluated the veteran's low back disability as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under DC 5293 (2002), a 40 percent rating is warranted 
for intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief. 

The medical evidence for consideration in this case consists 
of VA and non-VA medical evidence, and state disability 
records, collectively dated between October 1992 and 2005.    

A VA examination report, dated in November 1992, shows that 
the veteran's history was noted not to include any surgeries 
or hospitalizations.  The veteran reported recently being 
switched from Anaprox to Indocin.  She claimed to have missed 
about six weeks of work due to back pain.  She complained of 
low back pain that sometimes radiated down her legs, and 
which bothered her once or twice a week.  She stated that she 
could walk indefinitely, but had to go slow, that she did 
water aerobics once every two or three weeks, and that she 
walked two miles once a week.  She stated that standing, 
sitting, and driving sometimes bothered her.  She denied 
bowel or bladder symptoms, and numbness or tingling.  She 
complained of problems using stairs when the pain was 
extremely bad, and indicated that this happened about once a 
year.  On examination, she could walk on her toes and heels 
without difficulty.  She had a "full" range of motion in 
the back, with notations of 95 degrees of forward flexion, 35 
degrees of backward extension, lateral flexion of 40 degrees, 
and rotation to 35 degrees.  There was no muscle spasm.  Deep 
tendon reflexes were 2+ at the knees and trace ankles.  
Sensation was intact.  The diagnosis was sacroiliitis, 
stable, with reported discomfort and limitations as 
described.  

A magnetic resonance imaging (MRI) report from Aurora MRI 
Center, dated in May 1993, notes that the predominant 
pathology was on the iliac side of the sacroiliac joint where 
there was dense bony sclerosis, with less extensive changes 
on the sacral side, and that the scan was unchanged from a 
1991 scan.  

A letter from W. F. Peacock, M.D., dated in May 1993, states, 
"There is no evidence of progressive disease or ankylosing 
spondylitis noted."  

A letter from Rebecca A. Fried, M.D., dated in June 1993, 
states that a diagnosis of ankylosing spondylitis could not 
be corroborated, that in her opinion the veteran did not have 
ankylosing spondylitis, and that the veteran had sacroiliitis 
without radiographic evidence of progression over several 
years.     

Reports from Anthony Falbo, M.D., dated between 1994 and 
1997, show ongoing treatment for symptoms that included 
cervical, thoracic, and low back symptoms, to include low 
back pain and stiffness.  The reports note limited motion in 
the low back, and fused sacroiliac (SI) joints.  The reports 
note that her medications included Relafen and Prednisone.  A 
number of reports note that she had a "marked restriction of 
motion."  In addition, the reports include a February 1994 
report in which Dr. Falbo notes that the veteran "moves 
about with only minor difficulty," and that X-rays revealed 
sacroiliitis that was inflammatory in nature, with sclerosis 
and an irregularity in the joint spaces.  Another February 
1994 report states that X-rays revealed that the lumbar 
vertebra had slight squaring but were otherwise within normal 
limits.  Dr. Falbo stated that he believed that the veteran 
had ankylosing spondylitis.  See also June 1999 letter.  
Reports, dated in August 1995, indicate that she was injured 
at work when a shelf fell on top of her.  Reports, dated in 
September 1995, state that X-rays were unchanged from the 
previous year, and that there was no evidence of disc space 
narrowing.  A November 1996 report states that X-rays 
revealed that the disc spaces were well-preserved.  Reports, 
dated in June and August of 1997, note that she had full 
strength in the lower extremities, and symmetrical deep 
tendon reflexes.  Reports, dated in August and September of 
1997, state that she is disabled due to pain.  A September 
1997 report notes that a neurological examination was normal. 

A report from the Center for Orthopedic Rehabilitation (COR), 
dated in September 1995, shows that the veteran's low back 
had flexion to 90 degrees, "full" extension (specific 
degrees of motion were not provided), left lateral bending to 
30 degrees, right lateral bending to 25 degrees, and 
bilateral rotation to 30 degrees.  Strength in the lower 
extremities was 5/5, bilaterally.  Sensation was intact to 
light touch, bilaterally.  Deep tendon reflexes were trace at 
the Achilles, and +1 to 2 at the patellar tendons.  X-rays 
were noted to show diminished L5-S1 intervertebral space, and 
at the facet joints L2 through S1. The relevant impressions 
were history of pre-existing ankylosing spondylosis and 
chronic sacroiliitis and mild lumbosacral strain.  

Reports from the University of Colorado Health Sciences 
Center, dated between 1995 and 1996, note that the veteran 
had a "Workers' Compensation injury" in August 1995 after a 
shelf fell on her head.  She stated that she exercised only 
once or twice weekly, or every other week.  There were no 
complaints referable to the low back.  On examination, there 
was 5/5 strength on toe and foot flexion and extension, and 
sensation was intact in all areas.  Achilles reflexes were 
not present bilaterally; patellar reflexes were 2+ 
bilaterally.  The relevant impression was chronic 
sacroiliitis.  

A report from Karl T. Chambers, M.D., dated in September 
1997, was apparently performed in association with a state 
disability determination.  The report notes no mobility in 
the lumbar spine, and no definite neurological abnormality, 
with restrictions that included lifting 10 pounds or less and 
no kneeling, crouching, stooping or bending.  Dr. Chambers 
essentially states that the veteran is disabled due to 
ankylosing spondylitis.  

VA progress notes, dated between 1999 and 2000, show that in 
January 2000, the veteran sought treatment for complaints 
that included back pain.  On examination, she could touch her 
toes easily.  The assessment was bilateral SI erosion.  

A VA examination report, dated in January 2001, shows that 
the veteran was noted to be taking Azulfidine, Sulindac, 
Carisoprodol, Davocet, Elavil, and Tylenol.  On examination, 
there was no paralumbar spasm.  She had forward flexion to 95 
degrees, extension to 35 degrees, lateral side bending to 40 
degrees, and rotation to 35 degrees.  There was no guarding, 
and no pain complaints.  The lower extremities had 5/5 
strength.  Deep tendon reflexes and sensation were intact.  
Gait was within normal limits.  

VA progress notes, dated between 2002 and 2003, show that 
overall, the veteran received treatment on a number of 
occasions for complaints of low back pain, as well as 
fibromyalgia and other disorders that are not in issue.  
These reports show the following:  in July 2002, the veteran 
was noted to have low back pain that was stable since 1997.  
The diagnosis was sacroiliitis.  In January 2003 the veteran 
was noted to have 5/5 motor strength in the bilateral lower 
extremities, with symmetrical 3+ patellar reflexes, and 
sensation grossly intact.  In June 2003, she was noted to 
have some right paraspinal spasm, 2+ equal deep tendon 
reflexes, and no focal neurological deficits.  A bone scan 
dated that same month reportedly revealed maintained 
vertebral heights, mineralization, and disc space height, 
with erosive changes and sclerosis at the iliac joints.  An 
August 2003 report states that a CT scan showed old sclerosis 
of the SI joints with no new areas of uptake in the sacrum SI 
area.  A September 2003 report notes 5/5 strength, a normal 
gait, and that deep tendon reflexes were 2+ and symmetric.  
In October 2003, she was put on Prednisone.  A May 2004 
report notes that a December 2003 bone scan did not reveal 
uptake in the area of the SI joint, that there was no 
squaring of the vertebra, that she was HLA-B27 negative, and 
that her sacroiliitis "does not appear to be a very 
inflammatory process."  A September 2004 report states that 
a computerized tomography (CT) scan revealed bilateral 
symmetric sclerosis at both SI joints that was unchanged from 
prior study (in August 2003), and likely benign.  An October 
2004 report notes that an MRI revealed an abnormal increased 
signal at the bilateral SI joint suggestive of an 
inflammatory process thought to be consistent with 
inflammatory sacroiliitis.  A February 2005 CT scan report 
notes changes at the SI joints consistent with sacroiliitis.

A VA examination report, dated n February 24, 2005, shows 
that the veteran complained of daily back pain that was 
aggravated by walking more than one hour, standing more than 
30 minutes, or sitting, depending on the chair.  She 
complained of flare-ups that happened at least four times and 
forced her to stay in bed 2 to 3 days, but had not had a 
physician prescribe bed rest.  She complained of pain with 
kneeling, crouching and stooping.  On examination, she did 
not use a brace or any other supportive device.  She had a 
slow, reciprocal gait.  She could heel and toe walk, but 
complained of SI joint pain.  The low back had flexion to 90 
degrees (with complaints of pain from 50 to 90 degrees), 
extension to 35 degrees (with complaints of pain at the end 
of motion), lateral bending of 30 degrees bilaterally (with 
complaints of pain at the end of motion), and rotation of 45 
degrees, bilaterally.  The examiner noted that the functional 
day-to-day range of motion of the lumbosacral spine was 0-50 
degrees, with an additional loss of 40 degrees of flexion due 
to painful motion, and impaired endurance.  The examiner 
stated that there was no weakness.  Deep tendon reflexes were 
noted to be 1+ and symmetrical and the knees and ankles.  An 
associated X-ray report notes degenerative changes of the SI 
joints, stable when compared to an April 2004 report.  The 
final diagnosis notes sacroiliitis with limited motion of the 
lumbosacral spine, degenerative changes of the SI joints with 
pseudoarthrosis on the right with transverse process of L5 
articulating with S1.  The examiner stated that the veteran's 
employment abilities were limited/restricted by no prolonged 
standing and walking, no repeated bending, no heavy lifting, 
no pushing and pulling; sedentary employment may be feasible 
with frequent changes in position.  A March 2005 bone scan 
notes that the L1-L4 spine bone mineral density is within 
normal range.  

The Board finds that the evidence does not show that the 
veteran has severe IDS with recurring attacks and 
intermittent relief.  In this regard, the Board initially 
notes that the evidence indicates that the veteran's lumbar 
disc spaces have little or no narrowing, and that the 
pathology is primarily limited to her SI joints.  See e.g., 
reports from Dr. Falbo, dated in February 1994, September 
1995 and November 1996; September 1995 COR report; VA bone 
scans, dated in June 2003 and March 2005.  In addition, there 
is very little evidence of radiation of pain or other 
symptoms into the lower extremities, and there is no evidence 
of neurological disorder related to the low back.  In 
summary, the findings are representative of no more than 
moderate IDS.  See e.g., Dr. Falbo's reports, dated in June 
and August of 1997 (noting full strength in the lower 
extremities, and symmetrical deep tendon reflexes), and 
September 1997 (normal neurological examination); June 2003 
VA progress note (noting no focal neurological deficits).  
Sensation and strength have been consistently described as 
intact.  Therefore, as the findings do not reflect severe IDS 
with recurring attacks and intermittent relief, the criteria 
for a rating in excess of 20 percent under DC 5293 have not 
been met, at any time during the appeal period.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted where 
the limitation of motion in the lumbar spine is severe.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5292 or 5295, prior to February 24, 2005.  
The recorded ranges of motion for the low back that are 
described in degrees are considered to be the most probative 
of this issue.  See generally 38 C.F.R. §§ 4.46, 4.71a 
(2005).  The only such described ranges of motion are 
contained in the November 1992 VA examination report, the 
September 1995 COR report, and the January 2001 VA 
examination report.  This evidence shows that the veteran had 
forward flexion of no less than 90 degrees, extension of 35 
degrees, lateral flexion of no less than 25 degrees, and 
rotation of no less than 30 degrees.  In the Board's 
judgment, this is insufficient to show a severe limitation of 
motion.  Accordingly, a rating in excess of 20 percent is not 
warranted under DC 5292, prior to February 24, 2005.  

With regard to DC 5295, the Board also finds that a rating in 
excess of 20 percent is not warranted, prior to February 24, 
2005.  In addition to the demonstrated ranges of motion in 
the low back, the pathology of the disability appears to be 
primarily manifested by disease at the SI joints, with 
examiners disagreeing over whether the correct diagnosis was 
sacroiliitis or ankylosing spondylosis.  In any event, there 
is no evidence of listing of the whole spine to opposite 
side, positive Goldthwait's sign, osteo-arthritic changes, or 
abnormal mobility on forced motion.  Based on the foregoing, 
the Board finds that overall, the evidence does not show that 
the veteran's low back disorder is manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation of 40 percent under DC 5295, and that the 
preponderance of the evidence is against a 40 percent 
evaluation, prior to February 24, 2005.  .  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 
(2002) a rating in excess of 20 percent is warranted for 
ankylosis of the spine.  However, these Diagnostic Codes are 
not applicable to this case.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  In this case, the demonstrated ranges of motion 
in the low back do not show that an evaluation in excess of 
20 percent for the veteran's disability is warranted under 
these codes, as the veteran's service-connected disability 
has not been shown to result in ankylosis.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DCs 5292 and 5293, while the evidence shows that there was 
increased pain on motion, the evidence does not otherwise 
show functional loss due to pain to warrant a rating in 
excess of 20 percent.  The Board first notes that despite the 
notations of significant restrictions, the RO denied a claim 
for a total disability compensation rating based on 
individual unemployability in July 2005.  In addition, there 
is insufficient evidence of findings to support an increased 
rating based on functional loss.  For example, the evidence 
is not representative of a sufficiently worsening pathology.  
See e.g., May 1993 Aurora MRI Center MRI scan report (noting 
that the scan was unchanged from a 1991 scan); May 1993 
letter from Dr. Peacock (stating "no evidence of progressive 
disease"); June 1993 letter from Dr. Fried (noting no 
radiographic evidence of progression "over several years"); 
September 2004 VA report (noting that a CT scan was unchanged 
from an August 2003 CT scan); February 2005 VA examination 
report (noting that X-ray results were stable when compared 
to April 2004 X-rays); March 2005 VA bone scan report (noting 
that the L1-L4 spine bone mineral density is within normal 
range).  Furthermore, there is simply no evidence of 
neurological impairment, loss of strength, or muscle atrophy 
in the low back.  In this regard, all findings pertaining to 
strength note either "full" strength, or 5/5 strength.  In 
summary, when considering the evidence showing functional 
loss -- to include the findings pertaining to neurologic 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy -- the Board finds that there is insufficient 
evidence to warrant a rating in excess of 20 percent under DC 
5292 or 5295 prior to February 24, 2005, and with respect to 
DC 5293 at any time.

However, the VA examiner on February 24, 2005 stated that the 
veteran had flexion of the low back to 90 degrees, with 
complaints of pain from 50 to 90 degrees.  The examiner noted 
that the functional day-to-day range of motion of the 
lumbosacral spine was 0-50 degrees, with an additional loss 
of 40 degrees of flexion due to painful motion, and impaired 
endurance.  In the Board's judgement, these findings are 
sufficient to warrant the assignment of a 40 percent rating 
under DC 5292 (2002), effective from February 24, 2005.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995).  This is the highest rating available under 
DC 5292 and 5295.        

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002 and September 26, 2003 
(i.e., the effective dates of the new regulations). 
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after September 23, 2002, and 
September 26, 2003, the veteran is entitled to a higher 
rating under either the old or the new criteria.  It is noted 
that the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurologic 
symptoms.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 40 percent evaluation is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

In this case, the evidence does not show that the criteria 
for a rating in excess of 20 percent have been met under DC 
5235-5242, prior to February 24, 2005.  Prior to this time, 
the veteran had forward flexion of the spine between 90 and 
95 degrees.  There was no evidence of ankylosis of the spine, 
or forward flexion of the thoracolumbar spine to 30 degrees 
or less, even with consideration of functional loss, as 
discussed above.  Additionally, from February 24, 2005, 
forward, there have been no findings of unfavorable ankylosis 
of the spine so as to warrant a rating in excess of 40 
percent.  

The evidence is insufficient to show that the criteria for a 
rating in excess of 20 percent have been met under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, at any time.  As previously 
discussed, the evidence does not show that the veteran has 
associated neurological abnormalities.  See General Rating 
Formula, Note 1.  The evidence is insufficient to show that 
the veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
previously discussed, the evidence does not show that the 
veteran has any neurological symptoms due to her low back 
disorder.  Accordingly, the Board finds that a rating in 
excess of 20 percent is not warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, at any time.  38 C.F.R. § 4.71a, DC 5243.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent, prior to February 24, 2005.  
From February 24, 2005, forward, the assignment of a 40 
percent rating, and no higher, is warranted.  

The Board does not find that consideration of extraschedular 
ratings under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  The RO has addressed this issue.  The Schedule for 
Rating Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability. Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability. The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2005), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation prior to 
February 24, 2005, and the current 40 percent evaluation are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria.  
The VA examiner in February 2005 stated that sedentary 
employment may be feasible with frequent changes in position.  
Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected low 
back disability has rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  The Board 
finds that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




II.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that this issue arose after the grant of service 
connection for sacroiliitis in December 2001.  Prior to the 
grant of service connection, a VCAA notice was sent in May 
2001.  Under the circumstances, a separate VCAA notice as to 
the claim is not required.  See VAOPGCPREC 8-2003 (December 
22, 2003) (if, in response to notice of its decision on a 
claim for which VA has already given section 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  Despite this, the RO sent the appellant 
notice letters in May 2003, and April 2004, (hereinafter 
"VCAA notification letters") that informed her of the type 
of information and evidence necessary to support her claim.  
In addition, by virtue of the rating decision on appeal,  the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), she was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the appellant to provide additional evidence in 
support of her claim.  She was asked to identify all relevant 
treatment that she desired VA to attempt to obtain, and the 
May 2003 letter requested her to complete an authorization 
(VA Form 21-4142) for all evidence that she desired VA to 
attempt to obtain.  In addition, she was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and state disability 
reports.  The veteran has been afforded a VA examination 
covering the disorder on appeal.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Prior to February 24, 2005, entitlement to an initial rating 
in excess of 20 percent for service-connected sacroiliitis is 
denied.  

From February 24, 2005, forward, a rating of 40 percent for 
service-connected sacroiliitis is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.  


____________________________________________
P. M. DILORNEZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


